          Case 2:20-cv-00080-JM Document 37 Filed 02/23/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                               DELTA DIVISION

ADRIAN MATTHEW SPRATT,
ADC #659950                                                                     PLAINTIFF

V.                              CASE NO. 2:20-CV-80-JM-BD

PATRICIA SNYDER                                                               DEFENDANT

                                           ORDER

       The Court has received a Recommendation for the dismissal of Mr. Spratt’s claims

filed by Magistrate Judge Beth Deere. After a review of those proposed findings and

recommendations, and the timely objections received thereto, as well as a de novo review of the

record, the Court adopts them in their entirety. Accordingly,

       Defendant Snyder’s motion for summary judgment (Doc. No. 26) is GRANTED.

Mr. Spratt’s claims are DISMISSED, with prejudice.

       IT IS SO ORDERED this 23rd day of February, 2021.



                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
